Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 1, 1995, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree, and crim*709inal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years, 7 to 14 years, and 7 to 14 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). We see no reason to disturb the jury’s determinations as to credibility and reliability of identification testimony.
The court properly exercised its discretion in conducting a Sandoval hearing upon retrial. The prior court’s Sandoval ruling, involving admissibility of evidence “based upon an evidentiary principle”, was not binding on the retrial (People v Nieves, 67 NY2d 125, 136).
We have reviewed defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be unpersuasive. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.